Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160658(153)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TAXPAYERS FOR MICHIGAN                                                                               Richard H. Bernstein
  CONSTITUTIONAL GOVERNMENT, STEVE                                                                     Elizabeth T. Clement
  DUCHANE, RANDALL BLUM, and SARA                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
  KANDEL,
           Plaintiffs-Appellants,
                                                                    SC: 160658
  v                                                                 COA: 334663
  STATE OF MICHIGAN, DEPARTMENT OF
  TECHNOLOGY, MANAGEMENT AND
  BUDGET and OFFICE OF AUDITOR
  GENERAL,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motions of defendants-appellees for immediate
  consideration and to extend the time for filing their answer to the application for leave to
  appeal are GRANTED. The answer will be accepted as timely filed if submitted on or
  before January 21, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 26, 2019

                                                                               Clerk